DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/533,425 on August 26, 2021. Please note: Claims 1, 13, 15 and 18-21 have been amended. Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on August 26, 2021, overcomes the objections.

Drawings
The previous objections, except those noted below, to the drawings are hereby withdrawn since the amended drawings, submitted on August 26, 2021, overcome the objections.
The drawings are objected to because in FIG. 21B: "a 3-D tomographic profile" in the third box should read "a 3-D topographic profile".  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on August 26, 2021, overcome the objections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 21 has been amended to recite: “(2) different fingerprint 3-D tomographical information associated with the different illumination directions”. The specification throughout discloses the topographical information of the internal fingerprint pattern (See for example paragraphs [0045] and [0120]). However, this is not the same as the 3-D tomographical information that is now recited in the claim. The specification only uses the term “tomography” in paragraph [0127] to compare the current technology to other existing technology, including optical coherence 
tomography (OCT) imaging based on complex OCT data processing such as fast Fourier transform (FFT). It would appear, therefore, that tomographical information is not captured in the present invention. Therefore, the claim 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 13-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190050621 A1), hereinafter Xu in view of Bhat et al. (US 20170337413 A1), hereinafter Bhat.

	Examiner’s note: the rejections of claims 1, 2, 4, 13-17 and 22 are based on a first embodiment of Xu, which will hereinafter be referred to “embodiment one of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
(18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28); and
	optical collimation structures (2) (See FIGS. 1 and 4; See paragraph [0080]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 4: 400, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0084]).
	Xu does not explicitly teach:
	a controller configured to capture a plurality of frames from the optical detectors, a first frame of the plurality of frames corresponding to one or more of the light emitting display pixels being turned on illuminate the finger, and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off, wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
(FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), a first frame of the plurality of frames corresponding to one or more of light emitting display pixels being turned on illuminate a finger (See FIG. 2, showing one or more of light emitting display pixels being turned on illuminate a finger 23) (See paragraph [0071], lines 13-16: a first frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed  (See paragraph [0071], lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including a controller configured to perform the claimed functions (as taught by Bhat). Doing so would account for the impact of ambient light (See Bhat, paragraph [0071]).

Regarding Claim 2, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel).
	
Regarding Claim 4, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
(See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 11 or 12 in the display panel), and
	the optical detectors are formed in a thin film transistor layer (See FIG. 4: the optical detectors include 31 and the transistor connected to 31, which is formed in layer 11; See paragraph [0069]: 11 is a thin film transistor layer).

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 4 and 5; See paragraph [0063]), comprising:
	a display panel (See FIG. 4:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16) operable to emit light for displaying images (See FIG. 4) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 4: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0084], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0084], lines 1-5; See FIG. 5, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 4 and paragraph [0082]) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0082]; See FIG. 4, showing how the optical detectors (31 and the transistor connected to 31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0084], lines 16-28).

	one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing; and
	a controller configured to capture a plurality of frames from the optical detectors, a first frame of the plurality of frames corresponding to one or more of the light emitting display pixels being turned on illuminate the finger, and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off, wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
one or more extra illumination light sources (102), separate from a display panel (119) (See FIG. 19), to provide illumination at a top transparent layer (FIG. 19: 92) for illuminating a finger for fingerprint sensing (See paragraph [0128]); and
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), a first frame of the plurality of frames corresponding to one or more of light emitting display pixels being turned on illuminate the finger (See FIG. 2, showing one or more of light emitting display pixels being turned on illuminate a finger 23) (See paragraph [0071], lines 13-16: a first frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed  (See paragraph [0071], lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger  (as taught by Bhat). Doing so would allow for the one or more extra illumination light sources used to emit different wavelengths of light that the display panel to perform additional fingerprint sensing functions (See Bhat, paragraph [0058]) and would account for the impact of ambient light (See Bhat, paragraph [0071]).

Regarding Claim 14, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in a common layer in the display panel (See FIG. 4: the optical detectors include 31 and the transistor connected to 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in a common layer 12 in the display panel).

Regarding Claim 15, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 14, further comprising a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer), wherein the common layer is between the top transparent layer and the thin film transistor layer (See FIG. 4: 12 is between 18 and 11).

Regarding Claim 16, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 4: the optical detectors include 31 (formed in 12) and the transistor connected to 31 (formed in 11) and the light emitting display pixels include 14-16 (formed in 13) and a transistor connected to these structures (formed in 11). Therefore, because the optical detectors and the light emitting display pixels include components formed in different layers, they are formed in two different layers in the display panel).

Claim 17, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, wherein:
	the optical detectors are formed in a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) (See FIG. 4: the transistor connected to 31 is formed in 11).

Regarding Claim 22, Xu in view of Bhat as combined above does not explicitly teach:
	The device as in claim 13, wherein:
	adjacent light emitting display pixels are arranged to emit light of different colors and are grouped to form different light emitting display color pixel groups; and
	the optical detectors are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector.
However, Bhat teaches further:
	adjacent light emitting display pixels (FIGS. 1 and 2: 12) are arranged to emit light of different colors (See paragraph [0046], lines 1-10) and are grouped to form different light emitting display color pixel groups (See FIGS. 1 and 2, showing different light emitting display color pixel groups 11); and
	optical detectors (14) are spatially distributed in the different light emitting display color pixel groups so that each light emitting display color pixel group includes one optical detector (See FIGS. 1 and 2, 14 are spatially distributed in the different light emitting display color pixel groups 11 so that each light emitting display color pixel group 11 includes one optical detector).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat as combined above) by including the claimed different light emitting display color pixel groups (as taught by Bhat). Doing so would allow for the optical detectors to detect different information using the different colors display pixels (See Bhat, paragraph [0046]).

Claims 1, 3, 5-9, 13, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat.

	Examiner’s note: the rejections of claims 1, 3, 5-9, 13, 16 and 18-21 are based on a second embodiment of Xu, which will hereinafter be referred to “embodiment two of Xu”.

Regarding Claim 1, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30); and
	optical collimation structures (2) (See FIGS. 1 and 20; See paragraph [0117]) that are spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector (See FIG. 20: 201, 2001 and 2002, included in the collimation structures, is spatially distributed so that each optical collimation structure is coupled to a corresponding optical detector) to spatially select incident light to be detected by the optical detector (See paragraph [0126]).
	Xu does not explicitly teach:
	a controller configured to capture a plurality of frames from the optical detectors, a first frame of the plurality of frames corresponding to one or more of the light emitting display pixels being turned on illuminate the finger, and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off, wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), a first frame of the plurality of frames corresponding to one or more of light emitting display pixels being turned on illuminate a finger (See FIG. 2, showing one or more of light emitting display pixels being turned on illuminate a finger 23) (See paragraph [0071], lines 13-16: a first frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed  (See paragraph [0071], lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including a controller configured to perform the claimed functions (as taught by Bhat). Doing so would account for the impact of ambient light (See Bhat, paragraph [0071]).

Claim 3, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 5, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a lens (FIG. 20: 201) (See paragraph [0117]).

Regarding Claim 6, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a pinhole (FIG. 20: 2001) (See paragraph [0118]).

Regarding Claim 7, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 1, wherein:
	each optical collimation structure includes a combination of a lens (201) and a pinhole layer (202) structured to include a pinhole (2001) (See FIG. 20) (See paragraphs [0117] and [0118]).

Regarding Claim 8, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 7, wherein:
	the lens is positioned to receive incident light from the top transparent layer formed over the display panel (See paragraph [0126], lines 1-11); and
(See FIG. 20: 2001 positioned between 201 and 31).

Regarding Claim 9, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 8, further comprising:
	a second pinhole layer (203) structured to support a second pinhole (2002) (See FIG. 20) (See paragraph [0119]), 
	wherein the second pinhole is located between pinhole and the corresponding optical detector (See FIG. 20: 2002 located between 2001 and 31) to provide additional spatial filtering of light that transmits through the pinhole (See paragraph [0126], lines 12-22).

Regarding Claim 13, Xu teaches:
	An electronic device capable of detecting a fingerprint by optical sensing (See FIGS. 1, 20 and 21; See paragraph [0063]), comprising:
	a display panel (See FIG. 20:  the structures from element 11 up to element 17, forming a display panel) that includes light emitting display pixels (the combination of 14-16 and the transistor) operable to emit light for displaying images (See FIG. 20) (See paragraph [0071]);
	a top transparent layer (18) formed over the display panel (See FIG. 20: 18 formed over the display panel) as an interface for user touch operations and for transmitting the light from the display panel to display images (See paragraph [0126], lines 1-5), the top transparent layer including an optical sensing area that overlays with the display panel for a user to place a finger for fingerprint sensing (See paragraph [0126], lines 1-5; See FIG. 21, showing an example of an optical sensing area of 18 that overlays with the display panel for a user to place a finger for fingerprint sensing);
	optical detectors (3) (See FIG. 3 and paragraph [0072]; See FIG. 20 and paragraph [0122], lines 1-9) that are spatially distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel (See paragraph [0063] and paragraph [0122], lines 1-9; See FIG. 20, showing how the optical detectors (31) are distributed across the light emitting display pixels and are spatially interleaved with the light emitting display pixels to provide optical sensing across the display panel), each optical detector operable to convert the received light that carries a part of a fingerprint pattern of the user into a detector signal and detector signals from the optical detectors collectively representing the fingerprint pattern (See paragraph [0126], lines 19-30).
Xu does not explicitly teach:
	one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing; and
	a controller configured to capture a plurality of frames from the optical detectors, a first frame of the plurality of frames corresponding to one or more of the light emitting display pixels being turned on illuminate the finger, and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off, wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light removed.
However, in the same field of endeavor, sensing of biologic characteristics (Bhat, paragraph [0002]), Bhat teaches:
one or more extra illumination light sources (102), separate from a display panel (119) (See FIG. 19), to provide illumination at a top transparent layer (FIG. 19: 92) for illuminating a finger for fingerprint sensing (See paragraph [0128]); and
	a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), a first frame of the plurality of frames corresponding to one or more of light emitting display pixels being turned on illuminate the finger (See FIG. 2, showing one or more of light emitting display pixels being turned on illuminate a finger 23) (See paragraph [0071], lines 13-16: a first frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), wherein the controller is further  (See paragraph [0071], lines 10-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu) by including one or more extra illumination light sources, separate from the display panel, to provide illumination at the top transparent layer for illuminating a finger for fingerprint sensing; and including a controller configured to perform the claimed functions (as taught by Bhat). Doing so would allow for the one or more extra illumination light sources used to emit different wavelengths of light that the display panel to perform additional fingerprint sensing functions (See Bhat, paragraph [0058]) and would account for the impact of ambient light (See Bhat, paragraph [0071]).

Regarding Claim 16, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 13, wherein:
	the optical detectors and the light emitting display pixels are formed in two different layers in the display panel (See FIG. 20: the optical detectors include 31 and the light emitting display pixels include 14-16 and a transistor connected to these structures, which are formed in two different layers in the display panel).

Regarding Claim 18, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu teaches:
	The device as in claim 16, further comprising:
	a thin film transistor layer (FIG. 4: 11; See paragraph [0069]: 11 is a thin film transistor layer) that is separated from the two different layers for the optical detectors and light emitting display pixels (See FIG. 20: 11 is separated from the two different layers for the optical detectors and light emitting display pixels).

Regarding Claim 19, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13,	
(FIG. 1: 22) controls the one or more extra illumination light sources (See paragraph [0052]) to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the display pixels and the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to provide illumination for optical sensing without turning on the light emitting display pixels in the display panel).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 20, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:
	each extra illumination light source emits probe light at different probe wavelengths (See paragraph [0129], lines 3-6); and
	the controller (FIG. 1: 22) processes optical detector signals from the optical detectors (See paragraph [0052]) from sensing the probe light at the different probe wavelengths to determine whether a detected fingerprint is from a finger of a live person (See paragraph [0065]).
	In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 21, Xu in view of Bhat teaches all of the elements of the claimed invention, as stated above. Furthermore, Bhat teaches:
	The device as in claim 13, wherein:
	the one or more extra illumination light sources include different extra illumination light
sources located outside the display panel at different locations to produce different illumination probe beams to illuminate the top transparent layer in different illumination directions (See paragraph [0128]; Therefore, if multiple illumination light sources 102 are behind the display panel at different locations, as shown in FIG. 20, they would produce different illumination probe beams to illuminate the top transparent layer 92 in different illumination directions), each extra illumination light source structured to produce probe light in an optical spectral range (See paragraph [0129], lines 3-6) with respect to which tissues of a human finger exhibit (See paragraph [0058], [0068], [0146], each disclosing how certain wavelengths of probe light enter a user finger over the designated fingerprint sensing area on the top transparent layer to produce scattered probe light by scattering of tissues inside the finger that propagates towards and passes the top transparent layer) to carry both (1) fingerprint pattern information and (2) different fingerprint 3-D tomographical information associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger (See paragraph [0058], [0068], [0146], each disclosing how the probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger. Specifically, the map of the detected blood vessels at a particular depth, disclosed in paragraph [0058] corresponds to different fingerprint 3-D tomographical information because it serves as a representation of a cross section of the user’s finger by mapping the underlying structures); and
	a probe illumination control circuit (FIG. 1: 18 and 22) coupled to control the extra illumination light sources to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time (See paragraph [0046], last five lines; See paragraph [0055]; See paragraph [0102]; Therefore, if sequential illumination is performed using the one or more extra illumination light sources, the one or more extra illumination light sources would be controlled to sequentially turn on and off in generating the different illumination probe beams at different times, one beam at a time), so that the optical sensors are operable to sequentially detect the scattered probe light from the different illumination probe beams to capture both (1) the fingerprint pattern information and (2) the different fingerprint 3-D tomographical information associated with the different illumination directions, respectively (See paragraph [0058], [0068], [0146], each disclosing how the detected probe light carries both (1) fingerprint pattern information (fingerprint ridges and valleys) and (2) different fingerprint topographical information (shape and locations of blood vessels) associated with the different illumination directions, respectively, caused by transmission through internal tissues of ridges and valleys of the finger).
.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bhat as applied to claim 1 above, and further in view of Lin et al. (US 20190157337 A1), hereinafter Lin.

	Examiner’s note: the rejections of claims 10-12 are based embodiment two of Xu.

Regarding Claim 10, Xu in view of Bhat does not explicitly teach:
	The device as in claim 1, further comprising:
	one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors.
However, in the same field of endeavor, biometric sensors (Lin, Title and Abstract), Lin teaches:
	one or more optical filters (242) to block or reduce an amount of environmental light from entering optical sensors (207) (See FIG. 2 and paragraph [0032], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device (as taught by Xu in view of Bhat) by including one or more optical filters to block or reduce an amount of environmental light from entering the optical sensors (as taught by Lin). Doing so would reduce sensitivity to ambient light and increase sensitivity to light emitted from the display pixels (See Lin, paragraph [0032]).

Regarding Claim 11, Xu in view of Bhat, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Bhat, and in further view of Lin teaches:
	The device as in claim 10, wherein:
	the one or more optical filters are designed to filter out infrared light (See Lin, paragraph [0032], lines 1-6).

Regarding Claim 12, Xu in view of Bhat, and in further view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Xu in view of Bhat, and in further view of Lin teaches:

	the one or more optical filters are designed to filter out UV light (See Lin, paragraph [0041], lines 15-18).

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
	Applicant argues (Remarks, page 17) that the drawing objection to FIG. 21B should be withdrawn. The Examiner respectfully disagrees. In particular, as discussed in the rejection under 35 U.S.C. 112(a) of claim 21, the Examiner submits that the use of the term “tomographic” is not supported fully within the written specification, and that the term used throughout the specification (“topographic”) should be used instead. Therefore, the drawing objection has been maintained.
	Applicant argues (Remarks, page 19) that Xu does not teach the amended limitation of claim 1. This argument is rendered moot on the grounds of new rejections. Specifically, Bhat has been introduced in the rejection of claim 1 to render the amended limitation obvious in combination with Xu.
	Applicant argues (Remarks, page 20): “At best Bhat discloses an LED controller that controls the energization of LEDs. Bhat, [0052]. But Bhat fails to cure the above-noted deficiencies in Xu”. The Examiner respectfully disagrees. Specifically, as discussed in the above rejections, the Examiner respectfully submits that Bhat teaches: a controller (FIG. 1: 22) configured to (See paragraph [0052]: 22 provides overall control of the controllers 18 and 20, and therefore is configured to control 18 and 20 to perform the following claimed functions) capture a plurality of frames (See paragraph [0053]: 22 controls 20 to capture a sequence of images, corresponding to a plurality of frames) from optical detectors (See FIGS. 1-2: 14), a first frame of the plurality of frames corresponding to one or more of light emitting display pixels being turned on illuminate the finger (See FIG. 2, showing one or more of light emitting display pixels being turned on illuminate a finger 23) (See paragraph [0071], lines 13-16: a first frame corresponds to the signal that the detector array subsequently captures when the array light sources are in the "on" state), and a second frame of the plurality of frames corresponding to the light emitting display pixels being turned off  (See paragraph [0071], lines 10-13: a second frame corresponds to sampling the detector array first with the array light source in the "off" state), wherein the controller is further configured to subtract the second frame from the first frame to generate a difference frame with background light  (See paragraph [0071], lines 10-19). Therefore, the Examiner respectfully submits that Bhat renders obvious the amended limitations of the independent claims.
	Applicant argues (Remarks, page 21): “Regarding claim 21, none of the cited references discloses or suggests the features of claim 21 including "3-D tomographical information associated with the different illumination directions."”. The Examiner respectfully disagrees. Specifically, as discussed above, the Examiner respectfully submits that Bhat teaches this feature with regard to paragraphs [0058], [0068] and [0146], where Bhat discloses a map of the detected blood vessels of the user’s finger.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692